Order filed January 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00983-CR
                                   ____________

                          AJA CRAWFORD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCR-183616

                                      ORDER

      The record was due on December 27, 2018. Robin Rosen, the court reporter
for County Court at Law No. 3 of Fort Bend County, has notified this court that
appellant has not paid or arranged to pay for it and is not appealing as indigent.
However, the trial court appointed counsel for appellant, implying the trial court has
found appellant indigent and entitled to a free record on appeal. Accordingly, Rosen
shall file the reporter’s record by February 11, 2019. See Tex. R. App. P. 35.3(b)(3).

                                   PER CURIAM